11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Devon Latrael Flye,                           * From the 39th District Court
                                                of Haskell County,
                                                Trial Court No. 6984.

Vs. No. 11-20-00214-CR                        * July 15, 2021

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

       This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the trial court’s judgment as follows: (1) to delete the $350 assessment for attorney’s
fees relating to the 2020 revocation proceeding and (2) to show that the amount of
attorney’s fees owed is $350, rather than $700. As modified, we affirm the judgment
of the trial court.